

	

		II

		109th CONGRESS

		2d Session

		S. 2203

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mrs. Clinton (for

			 herself and Mr. Nelson of Florida)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  eliminate cost-sharing under part D of such title for certain full-benefit dual

		  eligible individuals. 

	

	

		1.Elimination of part D

			 cost-sharing for certain full-benefit dual eligible individuals

			(a)In

			 generalSection 1860D–14(a)(1)(D)(i) of the Social Security Act

			 (42 U.S.C. 1395w–114(a)(1)(D)(i)) is amended—

				(1)in the heading,

			 by striking Institutionalized

			 individuals.—In and inserting Elimination of cost-sharing for certain full-benefit

			 dual eligible individuals.—

					

						(I)Institutionalized

				individualsIn

						;

				and

				(2)by adding at the

			 end the following new subclauses:

					

						(II)Certain other

				individualsIn the case of an individual who is a full-benefit

				dual eligible individual and who receives services from a facility or program

				described in subclause (III), the elimination of any beneficiary coinsurance

				described in section 1860D–2(b)(2) (for all amounts through the total amount of

				expenditures at which benefits are available under section

				1860D–2(b)(4)).

						(III)Facility

				describedFor purposes of subclause (II), a facility or program

				described in this subclause is a board and care facility, a custodial care

				facility, a group home, or an assisted living facility (as such terms are

				defined by the Secretary), or any other facility or program that the Secretary

				determines provides services without which the individual would require

				long-term care in a medical institution or nursing

				facility.

						.

				(b)Effective

			 date

				(1)In

			 generalThe amendments made by subsection (a) shall take effect

			 as if included in the enactment of section 101 of the Medicare Prescription

			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).

				(2)Reimbursement

			 of cost-sharing paymentsThe Secretary shall provide for

			 reimbursement of any beneficiary coinsurance described in section 1860D–2(b)(2)

			 of the Social Security Act (42 U.S.C. 1395w–102(b)(2)) paid by or on behalf of

			 an individual described in section 1860D–14(a)(1)(D)(i)(II) of such Act, as

			 added by subsection (a), during the period beginning on January 1, 2006, and

			 ending on the date of enactment of this Act.

				

